Citation Nr: 1043187	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  07-19 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Evaluation of multi level disc disease of the lumbosacral 
spine with radiculopathy, currently rated 20 percent disabling.

2.  Evaluation of migraine headaches, currently rated 30 percent 
disabling.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs

ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The Veteran served on active duty from April 1999 to September 
2002 and from January 2003 to May 2005.

These matters come before the Board of Veterans' Appeals (Board) 
from a June 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  In 
that decision, the RO, among other things, granted service 
connection for lumbosacral spine disability and migraine 
headaches, and assigned 20 and 30 percent ratings, respectively.  
The RO also denied service connection for sleep apnea and a TDIU.  
The Veteran appealed the assigned ratings as well as the denials.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran requested a Travel Board hearing in his June 2007 
substantive appeal (VA Form 9).  He indicated that his address 
was a street in West Sacramento, California.  In August 2008, the 
Veteran returned a Clarification of Board hearing form, and 
checked the box indicating that he would appear at the RO for a 
Board teleconference hearing (i.e., a videoconference hearing).  
The return address on the envelope in which this form was 
enclosed was a different address, located in Granbury, Texas.  
The RO nevertheless sent an August 2010 letter informing the 
Veteran of the date and time of a Travel Board hearing at which 
he was to appear (to take place in October 2010).  This letter 
was sent to the address in West Sacramento, and was returned as 
not deliverable as addressed and unable to forward.  The 
Veteran's representative subsequently sent a statement in support 
of claim (VA Form 21-4138) requesting that the October 2010 Board 
hearing be postponed because the notification of the hearing was 
returned, the Veterans Services Office in the county of his last 
known address had had no contact with him and did not know of his 
whereabouts, and the service organization was hoping to have some 
contact with him at some point in the future.

The Veteran has the right to a Board hearing.  38 C.F.R. § 
20.700(a) (2010).  It appears that did not receive notification 
of the scheduled date and time of this hearing.  While he did not 
specifically notify the RO of his change of address, he did 
include a different address on the envelope in which he submitted 
his Board hearing clarification form.  Moreover, his 
representative requested a postponement in the hopes of 
contacting him.  In these circumstances, the Board finds that the 
Veteran's right to a Board hearing requires that another attempt 
be made to contact the Veteran at the address he indicated on the 
envelope in which he submitted his clarification of Board hearing 
request form or any other address that the evidence indicates he 
may be located and schedule him for a Travel Board or 
videoconference hearing if he is located and indicates a desire 
for such a hearing.

Accordingly, the case is REMANDED for the following action:

Contact the Veteran at the address on the 
envelope in which he submitted his 
Clarification of Board hearing request 
form, or any other address that the 
evidence indicates he may be located.  If 
there is a valid address, schedule a 
hearing.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 


Court of Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).


